

EXHIBIT 10.2


FIRST AMENDMENT TO LOAN AGREEMENT


THIS FIRST AMENDMENT TO LOAN AGREEMENT is dated as of December 1, 2011 (this
“First Amendment”), by and between Emerald Dairy Inc., a Nevada corporation (the
“Company”), and Xiang Li Zhao, a resident of the People’s Republic of China (the
“Lender”).


RECITALS:


A.           On December 1, 2010, the Company and the Lender entered into a Loan
Agreement (the “Loan Agreement”), pursuant to which the Lender made a loan (the
“Loan”) to the Company in the principal amount of Three Hundred Eighty Thousand
Dollars ($380,000) (the “Principal”), in consideration for which the Company
issued to the Lender a non-negotiable promissory note in the amount of the
Principal (the “Original Note”), which, pursuant to its terms, was scheduled to
mature on December 1, 2011 (the “Maturity Date”), and bears interest at a rate
of 10% per annum (the “Interest Rate”), which is also payable on maturity.


B.           The parties desire to amend the Loan Agreement and the terms of the
Original Note, in order to, inter alia, modify the terms and conditions thereof
upon the terms and subject to the conditions set forth in this First Amendment
and the Exhibits hereto.


NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:


1.           Accuracy of Recitals; Definitions.  Each of the Company and the
Lender acknowledges and agrees that the foregoing Recitals are true and accurate
and are incorporated herein by reference.  The Loan Agreement and Original Note
shall be referred to herein collectively as the “Transaction
Documents.”  Capitalized terms used and not otherwise defined herein are used as
defined in the Transaction Documents.


2.           Amendments to the Original Note.


2.1         Upon satisfaction of the conditions set forth in Section 3 below,
the terms of the Original Note shall be amended so that, as of the date hereof:


(a)           the Maturity Date of the Original Note is extended from December
1, 2011 to December 1, 2012; and


(b)           the Interest Rate of the Original Note is decreased from 10% per
annum to 0% per annum, which reduced Interest Rate shall continue until the
Amended Note (as defined in Section 2.2 below) becomes due and payable whether
at maturity, or upon acceleration, or by prepayment, or otherwise.


2.2         The Company shall issue and deliver, or cause to be delivered, to
the Lender, against delivery by the Lender of the Original Note, marked
“canceled”, a duly executed Amended and Restated Non-Negotiable Promissory Note
reflecting the changes set forth in Section 2.1 above, in the substantially the
form attached hereto as Exhibit A (the “Amended Note”).
 
 
1

--------------------------------------------------------------------------------

 


3.           Conditions Precedent.  The effectiveness of this First Amendment is
subject to satisfaction of each of the following conditions precedent:


3.1         The representations and warranties made by the Company in this First
Amendment are accurate in all respects.


3.2         Except as otherwise set forth herein, or as previously disclosed by
the Company in its reports filed with the Securities and Exchange Commission, no
Event of Default shall be in existence under the Original Note.


3.3         The Lender shall have received the following documents and other
items from the Company, duly executed by an authorized representative of the
Company, as necessary:


(a)           An executed copy of this First Amendment;


(b)           An executed original of the Amended Note; and


(c)           if requested, evidence that the execution, delivery and
performance of this First Amendment by the Company have been duly authorized by
all necessary corporate action.


3.6         The Company shall have received the following documents and other
items from the Lender:


(a)           An executed copy of this First Amendment; and


(b)           The Original Note (for cancellation).


4.           Arm’s-Length Transaction.  Each of the parties hereto hereby
affirms that: (a) the transaction contemplated by this First Amendment is an
“arm’s-length transaction” in which the parties are dealing from equal
bargaining positions and such party is not subject, directly or indirectly, to
the direction, Control (as defined below) or dominion of the other party and/or
its Affiliates (as defined below); (b) such party is not affiliated in any way
to the other (or any Affiliate thereof) and each is acting in its own best
interest in connection with the transaction contemplated hereby; (c) there are
no terms, side agreements or other arrangements between the parties (and/or
their respective Affiliates) in connection herewith that are not expressly set
forth in this First Amendment, and no gifts, contributions, services, or other
direct or indirect payments were made or promised to either party (or any
Affiliate thereof) in connection herewith; and (d) the parties are not “related
persons,” as such term is defined in Item 404(a) of Regulation S-K prescribed
under the Securities Act of 1933, as amended.  For the purposes hereof, the
following terms shall have the meanings set forth below:
 
 
2

--------------------------------------------------------------------------------

 


“Affiliate” (including the term “affiliated”) means, with respect to any Person,
any other Person which directly or indirectly through one or more intermediaries
Controls, is controlled by, or is under common Control with, such Person.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


5.           Transaction Documents in Full Force and Effect as Amended.  Except
as specifically amended hereby, the Transaction Documents shall remain in full
force and effect and are hereby ratified and confirmed as so amended.  This
First Amendment and the Amended Note shall not constitute a novation,
satisfaction and accord, cure, release and/or satisfaction of the Transaction
Documents, but shall constitute an amendment thereof.  The parties hereto agree
to be bound by the terms and conditions of the Transaction Documents as amended
by this First Amendment and the Amended Note, as though such terms and
conditions were set forth herein and therein in full.  Each reference in the
Transaction Documents or any other document or instrument to any Transaction
Documents, or words of similar import, shall mean and be a reference to the
Transaction Documents as amended by this First Amendment and the Amended Note.


6.           Miscellaneous.


6.1           Except as otherwise set forth herein, this First Amendment shall
not preclude the future exercise of any right, remedy, power or privilege
available to the parties whether under the Transaction Documents, at law, or
otherwise.


6.2           This First Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto or thereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.  The
descriptive headings of the various sections of this First Amendment are
inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.
 
 
3

--------------------------------------------------------------------------------

 


6.3           This First Amendment may not be changed, amended, restated,
waived, supplemented, discharged, canceled, terminated or otherwise modified
orally or by any course of dealing or in any manner other than as provided in
the applicable Transaction Documents.  This First Amendment shall be considered
part of the Transaction Documents for all purposes under the Transaction
Documents.  In the event of any inconsistency between this First Amendment and
any of the other Transaction Documents, the terms of this First Amendment shall
control.


6.4           This First Amendment, the Amended Note and the Transaction
Documents constitute the final, entire agreement and understanding between the
parties with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  If any provision of
this First Amendment is adjudicated to be invalid under applicable laws or
regulations, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
this First Amendment which shall be given effect so far as possible.


6.5           THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE GOVERNING LAW PROVISIONS SET FORTH IN THE TRANSACTION DOCUMENTS, AS AMENDED
BY THIS FIRST AMENDMENT.


6.6           Each party shall execute and deliver such other documents,
certificates and/or instruments and take such other actions as reasonably
requested by the other party in order more effectively to consummate the
transactions contemplated hereby.


[SIGNATURES APPEAR ON THE NEXT PAGES]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
under seal by their respective officers thereunder duly authorized, as of the
date first above written.
 

 
COMPANY:
     
EMERALD DAIRY INC.
     
By:
/s/ Yang Yong Shan
 
Name:
   
Title:
       
LENDER:
     
/s/ Xiang Li Zhao
 
Xiang Li Zhao

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
(Form of Amended Note)
 
 
 

--------------------------------------------------------------------------------

 
 